                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA 


 UNITED STATES OF AMERICA,                              Case No. 13‐CR‐0074(1) (PJS/FLN)

                       Plaintiff,

 v.                                                                ORDER

 MICHAEL ANDREW SCHLEGEL,

                       Defendant.



       Defendant Michael Schlegel was convicted by a jury of various tax‐related

offenses and sentenced to a total of 60 months in prison.  ECF No. 174.  This matter is

before the Court on Schlegel’s motion for adjudication of good‐time credits.  ECF

No. 244.  

       The relief that Schlegel is seeking cannot be obtained via motion in his criminal

case, but instead must be pursued via a separate civil action under 28 U.S.C. § 2241.  Cf.

Leiter v. Nickrenz, 697 F. App’x 470 (8th Cir. 2017) (per curiam) (habeas corpus is

exclusive federal remedy to restore good‐time credits).  Indeed, Schlegel apparently

realizes this, as he asks that this claim be added to his recently filed § 2241 petition.  See

Schlegel v. Rios, No. 19‐CV‐0338 (SRN/ECW) (petition docketed Feb. 11, 2019). 

Accordingly, the Court denies his motion without prejudice.  If Schlegel wishes to add

this claim to his pending habeas action, he should follow the proper procedures to

amend his habeas petition in that case.
                                       ORDER

     Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s motion [ECF No. 244] is DENIED

WITHOUT PREJUDICE.


Dated:  February 15, 2019                   s/Patrick J. Schiltz                                         
                                            Patrick J. Schiltz
                                            United States District Judge




                                          -2-
